Citation Nr: 1019149	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado.  In May 2006, the Veteran testified before 
the undersigned at a Board hearing at the RO.  This matter 
was previously before the Board in January 2007 at which time 
the case was remanded for additional development.  

Following the issuance of a supplemental statement of the 
case in October 2009, the Board received additional evidence 
in November 2009.  This evidence consists of a statement from 
the Veteran.  Such evidence need not be referred to the RO 
for its review in the first instance in view of the fact that 
the Veteran's representative waived RO jurisdictional review 
of this evidence in March 2010, and in view of the favorable 
decision that follows.  See 38 C.F.R. § 20.1304.  Thus, there 
is no prejudice to the Veteran in going ahead with a decision 
at this time.  Id.  

Although not initially claimed by the Veteran, the Board is 
expanding his claim to encompass all psychiatric disorders.  
This is in view of the fact that the medical evidence 
reflects diagnoses of mood disorder, panic disorder, anxiety 
and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  There is competent evidence of a diagnosis of PTSD which 
has been attributed to a verified in-service stressor.

2.  The is competent evidence that the Veteran had a mood 
disorder that is proximately related to PTSD


CONCLUSIONS OF LAW

1.  PTSD was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).
 
2.  A mood disorder is proximately related to or the result 
of the Veteran's PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.3.10 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the appellant as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the Veteran as to this issue is being granted by this 
decision of the Board.  The RO will have the opportunity to 
address the issues of the appropriate disability rating and 
effective date of the award at the time it implements the 
Board's decision.  See Dingess, supra.  At this time, any 
defect is harmless error.



II.  Analysis

A.  Pertinent Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for disability which is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Further, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d),(f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

B.  Discussion

In regard to the first requirement for establishing 
entitlement to service connection for PTSD, i.e., medical 
evidence diagnosing PTSD, the medical evidence is replete 
with this diagnosis.  Such evidence includes VA outpatient 
records consisting of social work and mental health clinic 
records from 2001 to 2004, records from the Veteran's 
participation in a PTSD Day Program from May 2004 to June 
2006, and individual and group therapy records from June 2004 
to August 2004.  The evidence also includes private medical 
records dated in April 2006 from Associates for Psychotherapy 
and Education, Inc., and a VA examination report in August 
2009.  These records all reflect diagnoses of PTSD.  In 
addition, there is on file a July 2005 decision from the 
Social Security Administration (SSA) finding the Veteran 
disabled as of March 2004 because of PTSD and panic disorder.  
While there is also a VA examination report of January 2003 
that does not support a diagnosis of PTSD, the overwhelming 
weight of evidence establishes that the Veteran does in fact 
have PTSD.  As such, the first requirement necessary to 
establish entitlement to service connection for PTSD has been 
met.

With respect to the second requirement, the Veteran's 
military occupational specialty (MOS) of a transportation 
specialist is a noncombatant position.  Moreover, he was not 
awarded any decorations indicative of combat.  Thus, the 
facts do not show that the Veteran engaged in combat with the 
enemy. Consequently, his alleged stressors must be 
corroborated by credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Though the Veteran has asserted a number of stressors in 
service, including accidentally walking into a makeshift 
morgue at an air field and seeing body bags and dead bodies, 
being shot at in Vietnam, seeing a truck full of Vietnamese 
people in front of him overturn with bodies flying 
everywhere, and learning that a fellow serviceman from his 
company who had confided in him about a personal matter had 
drowned, only the latter stressor has been verified.  In this 
regard, the Veteran asserted in a statement received in 
October 2002 that he stayed pretty isolated in service, but 
that there was one serviceman (J.G.) whom he "talked to 
some".  He said that this serviceman had received a Dear 
John letter from his wife and was found drowned in the water 
about an hour later.  He said that the Army determined that 
this serviceman had fallen out, but he knew that he killed 
himself.  He stated that he thinks he may have cried for the 
guy even though he usually did not cry for anyone.  He also 
said that he wonders even now if there was something he could 
have done to help the man.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR) and the National 
Personnel Records Center were able to verify in April 2009 
that a Private First Class serviceman by the same name as the 
Veteran identified (J.G.), drowned in South Vietnam on 
February 18, 1967.  Thus, the Board finds that this stressor 
has been sufficiently verified.

Having determined that the Veteran's stressor noted above has 
been sufficiently verified, the third and last requirement to 
consider is whether there is medical evidence of a link 
between current symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this regard, the PTSD Day Program records clearly 
relate the Veteran's PTSD to his service in Vietnam.  In this 
regard, a May 2004 record diagnosed the Veteran as having 
PTSD on Axis I and reported "exposure to war" on Axis IV.  
In addition, a May 2004 PTSD Program summary states that the 
onset of the Veteran's PTSD symptoms appeared in 1966 while 
he was in Vietnam.  

However, as noted above, for VA purposes, a diagnosis of PTSD 
must be attributable to verified stressors only.  Though the 
evidence above relates the Veteran's PTSD to his service in 
Vietnam in general terms, there is an August 2009 VA 
examination opinion that specifically relates the Veteran's 
PTSD to a verified stressor.  This VA examiner who, after 
asserting that he had reviewed the Veteran's claims file in 
its entirety prior to interviewing the Veteran, diagnosed the 
Veteran as having PTSD, chronic and severe, as likely as not 
secondary to the death of Private 1st Class J. G., in 
February 1967.  He stated that while the Veteran named 
multiple stressors which seemed to contribute to his PTSD, it 
was his was opinion that the identified stressor of the death 
of PFC J. G. was sufficient to cause the Veteran's current 
symptoms of PTSD, with or without the other described 
stressors.  He also stated that the Veteran had a mood 
disorder that was as likely as not secondary to his PTSD.  

Thus, in view of the foregoing and the lack of any medical 
evidence to the contrary, the Board finds that the remaining 
criterion for establishing service connection for PTSD - a 
medical nexus between a verified stressor and the Veteran's 
symptomatology - has been satisfied.  38 C.F.R. §§ 3.102, 
3.304(f).  Accordingly, the evidence warrants the grant of 
service connection for PTSD.  The evidence further warrants 
the grant of service connection for mood disorder, as 
secondary to PTSD.  38 C.F.R. § 3.310. 

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is granted.

Service connection for a mood disorder, as secondary to PTSD, 
is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


